337 F.2d 857
Hugo BROZZETTI and George Brocavitch, Appellants,v.Ellis R. ROGERS, District Director of Internal Revenue at Scranton, Pennsylvania.UNITED STATES of Americav.ONE BALLY "BARREL-O-FUN" COIN-OPERATED GAMING DEVICE, Serial No. B83483391, and One Bally "Lotta Fun" Coin-Operated Gaming Device, Serial No. B57634263,Hugo Brozzetti and George Brocavitch, Appellants.
No. 14836.
No. 14837.
United States Court of Appeals Third Circuit.
Argued October 23, 1964.
Decided November 10, 1964.
As Amended November 20, 1964.

Appeals from the United States District Court for the Middle District of Pennsylvania; William J. Nealon, J.
Paul A. McGlone, Scranton, Pa. (Thomas J. Jones, Scranton, Pa., on the brief), for appellants.
Julius Altman, Asst. U. S. Atty., Scranton, Pa. (Bernard J. Brown, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgments in these cases are affirmed upon the excellent opinion of Judge Nealon in the district court, United States v. One Bally "Barrell-O-Fun," etc., 224 F. Supp. 794.